DECISION.
Defendant-appellant Roger Davis appeals from the judgment of the trial court convicting him of obstructing official business in violation of R.C. 2921.31.  We affirm the judgment.
Two uniformed police officers in a marked cruiser were driving in the Clifton area of Cincinnati, Ohio, when they observed Davis crossing the street in front of them.  At trial, the officers testified that they believed that Davis had crossed the intersection against the light.  They decided to issue a citation for a pedestrian violation.  When they pulled the cruiser over, one of the officers, Kelly Cassidy, called out to Davis to stop, but Davis did not stop, nor did he indicate whether he had heard the officer call out to him.
The other officer in the car, Shyane Baker, got out of the cruiser and began to follow Davis, yelling at him to stop, but Davis kept walking. Cassidy then pulled up beside Davis in the cruiser, got out of the car, and again ordered him to stop.  This time, Davis turned to face the officer, but he then turned around and continued walking.  Baker stated that after Davis saw Cassidy, Davis quickened his pace.  Baker and Cassidy continued to follow Davis, calling to him to stop.  Eventually, he did stop, and the officers approached him, telling him to remove his hands from his pockets.  He initially refused to do so, according to Cassidy.
Baker then attempted to place handcuffs on Davis, and he resisted. With the assistance of Cassidy and four to six other officers who arrived at the scene, Baker succeeded in placing handcuffs on Davis and placing him in a police cruiser.  Davis was charged with obstructing official business, and he was convicted of the offense following a bench trial. At the trial, Davis was served with a citation for the pedestrian violation.  But the court acquitted him of that violation, holding that the state had presented insufficient evidence that the pedestrian signals at the intersection were operating properly.
In his first assignment of error, Davis claims that the police officers lacked probable cause to arrest him.  He claims that he could not have been arrested for the minor-misdemeanor pedestrian offense that the officers allegedly witnessed, and that because the officers did not attempt to issue him a citation at the time, he could not have been arrested for interfering with its issuance.
First, we reject the state's argument that the constitutionality of the arrest was not raised below.  The record demonstrates that the propriety of the arrest was challenged in the proceedings below, and has therefore not been waived for appeal.
Next, we hold that, under the circumstances of this case, the arrest was lawful.  The officers had the right to detain Davis to issue a citation for the *Page 753 
alleged pedestrian violation, even though they were prohibited under state law from arresting him for the minor misdemeanor. See State v. Richardson (1994), 94 Ohio App. 3d 501,  504, 641 N.E.2d 216,218.  But the evidence shows that Davis became aware that the officers were trying to detain him and continued to walk away from them.  His refusal to stop gave the officers probable cause to believe that he was impeding the performance of their duty in violation of R.C. 2921.31.  At that point, the officers had probable cause to arrest him.  We therefore overrule Davis's first assignment of error.
Having reviewed the record in its entirety, we also reject Davis's claims that his conviction was based on insufficient evidence and was contrary to the manifest weight of the evidence. Viewing the evidence in a light most favorable to the prosecution, we hold that a rational trier of fact could have found the essential elements of the crime proven beyond a reasonable doubt. See State v. Jenks (1991), 61 Ohio St. 3d 259,574 N.E.2d 492, paragraph two of the syllabus.  Furthermore, we have weighed all of the evidence and considered the credibility of the witnesses, and we conclude that, in resolving the conflicts in the evidence, the trier of fact did not clearly lose its way or create a manifest miscarriage of justice.  See State v. Martin (1983),20 Ohio App. 3d 172, 175, 485 N.E.2d 717, 720; State v. Thompkins (1997),78 Ohio St. 3d 380, 386, 678 N.E.2d 541, 546.  Therefore, the judgment of the trial court is affirmed.
Shannon, J., concurs.
Gorman, J., dissents.
Raymond E. Shannon, retired, of the First Appellate District, sitting by assignment.